Order, Supreme Court, New York County, entered February 1, 1977, denying defendants-respondents’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and without disbursements, and the motion granted, without prejudice to an application at Special Term for disclosure to aid in bringing an action (CPLR 3102, subd [c]). While plaintiff-respondent may be correct in the assertion that knowledge of essential facts is solely in defendants-appellants’ possession, the complaint is bare of factual allegations, consisting entirely of unsupported conclusions. However, plaintiff, as is suggested, is not without remedy. Concur—Birns, J. P., Evans, Capozzoli and Markewich, JJ.